Citation Nr: 1039760	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-00 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran underwent VA audiological examinations in August 2006 
and March 2007.  These examination reports, however, do not 
contain findings specifically addressing any functional effects 
caused by the Veteran's service-connected bilateral hearing loss.  
In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United 
States Court of Appeals for Veterans Claims (Court) noted that, 
unlike the rating schedule for hearing loss, the extra-schedular 
provisions of 38 C.F.R. § 3.321(b)(1) (2009) did not rely 
exclusively on objective test results to determine whether 
referral for an extra-schedular rating was warranted.  The Court 
held that in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in his or her final report.  Id. at 455.  
Given this, as well as the fact that the March 2007 VA 
examination was conducted more than three years ago, a more 
contemporaneous and thorough VA examination is necessary.  
38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
the Veteran should be afforded a VA 
audiological examination to determine the 
symptoms and severity of the service-
connected bilateral hearing loss.  The 
examiner must review the claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed, specifically 
to include pure tone threshold (in 
decibels) and Maryland CNC testing.  In 
discussing the relevant clinical findings, 
the examiner must fully describe the 
functional effects (i.e., on everyday 
life) caused by the hearing loss 
disability.  A complete rationale should 
be set forth for all findings and 
conclusions in a legible report.

2.  Then the Veteran's claim should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

